DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1
The language “(2) for a downlink control packet arriving at a specified ID, obtaining, by the sink node, location information of a node at the specified ID through the location table, to execute a distance and energy-based downlink routing policy; and
(3) executing the distance and energy-based downlink routing policy for a downlink control packet arriving at a specified location and the downlink control packets arriving at the specified ID; and executing a routing recovery algorithm when an “open area” occurs” renders the claim indefinite because the scope of the claim is unclear. It is i.e. in between lines 7 and 8) so that the scope of the claim is clear.
The term "open area" in the last line renders the claim indefinite because the meaning of the term is unclear.  The term "open area” is not defined by the claim or the specification and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In reference to claim 2
The language of claim 2 renders the claim indefinite because the scope of the claim is unclear. Claim 1 line 5-6 recites “after the location table is generated, switching an update mechanism of the uplink Location frame to an unicast triggering update mechanism” while claim 2 recites that the location table is generated through the step of “switching the update mechanism of the uplink Location frame to the unicast triggering update mechanism”. It is unclear whether the “switching the update mechanism of the uplink Location frame to the unicast triggering update mechanism” is performed to generate the location table and after the location table is generated or only once to either generate the location or after the location table is generated. The applicant should clarify.

In reference to claim 3


In reference to claim 4
The language “wherein the distance and energy-based downlink routing policy is described as follows” in lines 1-2 renders the claim indefinite because the scope of the claim is unclear. The claim describes the “distance and energy-based downlink routing policy” in narrative form such that it is unclear which steps are actively performed in the method. The applicant should amend the claim so that it is clear what steps are being performed.
Claim 4 recites the limitation "the downlink control frames" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

 In reference to claim 5
The language “wherein the routing recovery algorithm is described as follows” in lines 1-2 renders the claim indefinite because the scope of the claim is unclear. The claim describes the “routing recovery algorithm” in narrative form such that it is unclear which steps are actively performed in the method. The applicant should amend the claim so that it is clear what steps are being performed.
The term "open area" renders the claim indefinite because the meaning of the term is unclear.  The term "open area” is not defined by the claim or the specification 
The variables “R” and “Disi” render the claim indefinite because they are not defined in the claim.

In reference to claim 6
The language “wherein the depth and energy-based uplink routing algorithm is described as follows” in lines 1-2 renders the claim indefinite because the scope of the claim is unclear. The claim describes the “depth and energy-based uplink routing algorithm” in narrative form such that it is unclear which steps are actively performed in the method. The applicant should amend the claim so that it is clear what steps are being performed.
The variable “APinit” render the claim indefinite because it is not defined in the claim.
The term "open area"  renders the claim indefinite because the meaning of the term is unclear.  The term "open area” is not defined by the claim or the specification and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "better" in claim 6 is a relative term which renders the claim indefinite.  The term "better" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner recommends deleting “thereby better solving the “open area” problem”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Liu Guangzhong and Li Zhibin, "Depth-Based Multi-hop Routing protocol for Underwater Sensor Network," pertains to Depth-Based Multi-hop Routing using multi-hop mode of each node to send packets
T. Ahmed, M. Chaudhary, M. Kaleem and S. Nazir, "Optimized depth-based routing protocol for underwater wireless sensor networks," pertains to a Optimized Depth Based Routing (ODBR) scheme which ensures uniform energy consumption amongst sensor nodes and hence maximizes network lifetime.
T. Khan et al., "Clustering Depth Based Routing for Underwater Wireless Sensor Networks," pertains to Depth Based Routing (DBR) protocol wherein load among all the nodes are distributed equally.
US 2011/0051645 pertains to routing in a sensor network to provide provide real-time transmission performance and energy efficiency

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466